JACKSON, Justice.
Defendant in error has filed a motion to dismiss for the reason that the appeal was not filed in this court within the time allowed by law. The facts and issues are similar to those in City of Cleveland, Oklahoma v. Hambright, Okl., 320 P.2d 388.
In the instant case the order overruling motion for new trial was entered December 7, 1956. The three months in which to file the appeal expired March 7, 1957. Prior to the last mentioned date the trial court extended the time to make and serve case-made to June 5, 1957, but did not extend the time in which to file the appeal. The appeal was filed on April 29, 1957, after the expiration of the three months period but within the time granted to make and serve case-made. Under the express holding of Adams v. Hobbs, 204 Okl. 85, 226 P.2d 913, the extension of time to make and serve case-made did not extend the time in which to file the appeal. The appeal, therefore, was not filed in time.
Appeal dismissed.
CORN, V. C. J., and HALLEY, WILLIAMS, BLACKBIRD and CARLILE, JJ., concur.
WELCH, C. J., and DAVISON and JOHNSON, JJ., dissent.